Citation Nr: 1546462	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 percent prior to December 18, 2007, in excess of 50 percent, prior to May 18, 2011, and in excess of 70 percent from May 18, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for adrenal mass to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney 



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was initially granted PTSD in an October 2007 rating decision.  The Veteran was assigned a 30 percent rating, effective from June 9, 2006.  The Veteran submitted a statement in December 2007 requesting a higher rating.  The Board finds that this statement was a notice of disagreement with the October 2007 rating decision.  As such, the Board will rate the Veteran's initial PTSD claim from June 9, 2006.  

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issues of entitlement to service connection for adrenal mass to include as secondary to service-connected disabilities and entitlement to service connection for hypertension to include as secondary to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, irritability problems, an inability to adapt to stressful circumstances and an inability to establish and maintain effective relationships for the entire appeal period.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes. The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The Veteran's PTSD is currently evaluated as 30 percent disabling prior to December 18, 2007, 50 percent disabling prior to May 18, 2011, and 70 percent disabling from May 18, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under diagnostic code 9411, a 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-IV. See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, suicidal ideation, difficulty in adapting to stressful circumstances in a work-like setting, irritability problems including outbursts of anger, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the September 2007 QTC examination noted that since service the Veteran had worked for the postal service for 30 years, but his relationships with his supervisor and his co-workers was poor.  While working there the Veteran experienced disciplinary problems, difficulty getting along with people, and absenteeism.  The Veteran was not working at the time of the examination because he was retired for medical reasons.  The examiner noted that the Veteran's PTSD caused impairment in occupational and other areas of functioning.  The July 2008 QTC examination further noted that the Veteran was repeatedly in trouble with his supervisor for missing too many days.  The examiner stated that the Veteran had difficulty establishing and maintaining effective work relationships as a result of his PTSD.  July 2007 and December 2008 letters in support from his treating VA psychologist noted that the Veteran's PTSD symptoms, including irritable mood, angry outbursts, and flashbacks, made him totally and completely disabled and unemployable.  A March 2009 QTC examination report noted again that he had difficulty establishing and maintaining effective work relationships because he tended to isolate.  Finally, the May 2011 QTC examination report noted that the Veteran had to retire as a result of his mental condition because the Veteran had trouble managing his angry outbursts, he also had trouble tolerating loud noises which could often trigger a violent response.  Again, the examiner noted that the Veteran had difficulty establishing and maintaining effective work relationships because of his anger control issues and tendency to isolate. 

With respect to social impairment, the September 2007 QTC examination noted that the Veteran was married, but the relationship was strained.  He stated he had a fair relationship with his children.  It was noted that he had good relationships with his extended family:  parents and five siblings.  The examiner noted, however, that the Veteran's PTSD had caused marital and family problems as a result of his behavioral issues.  It was also noted that Veteran's PTSD had caused major changes in his daily activities in particular, he had poor interpersonal skills and therefore often did not go anywhere or interact with anyone.  The July 2008 QTC examination report noted that the Veteran had difficulty establishing and maintaining effective social relationships and family role functioning as a result of his PTSD.  A March 2009 QTC examination noted that the Veteran did not like to go out of the house and he had very few friends because he does not get along with people.  It was noted the Veteran had markedly diminished participation in activities, feelings of detachment, and estrangement from others.  A May 2011 QTC examination noted that the Veteran isolated himself to avoid conflict with others but this caused marital and family strain.  It was also noted that the Veteran did not leave his house without his wife and son because of his tendency to lose his temper with people outside the house.  He reported a history of violent behavior which included having fights with strangers.  For example, he ran after someone with a hammer after a disagreement at a filling station.  The Veteran reported that he did not engage in any leisure pursuits outside the home.  

The September 2007 QTC examination noted that the Veteran had insomnia as a result of recurring nightmares.  The Veteran was isolated and depressed as a result of irritability and anger issues.  The Veteran reported that he avoided stimuli which reminded him of his time in the service.  The Veteran displayed a restricted range of affect.  It was noted the Veteran had persistent difficulty concentrating, memory issues, and hypervigilance.  There was no evidence of homicidal or suicidal ideation.  

The July 2008 QTC examination noted that the Veteran had intrusive recollections and nightmares regarding his combat service which affected his ability to sleep and caused him to be hypervigilant.  The Veteran exhibited isolative behavior and some obsessional rituals such as constantly checking to see that windows and doors were locked.  The Veteran reported that combat or violent sounds, such as in movies, would trigger a response and make him angry.  The examiner noted that the Veteran's affect was abnormal with a disturbance of motivation and mood which were very low.  The Veteran reported that he found joy in nothing and he anticipated a very foreshortened future.  

The March 2009 QTC examination noted that the Veteran had nightmares, flashback, and cold sweats with regard to thoughts about his combat service.  He described himself as depressed and irritable.  He stated that his symptoms were constant and as a result he rarely left his house.  

The May 2011 QTC examination noted that the Veteran described symptoms of anxiety, angry outbursts, irritability, frequent distressing memories, nightmare, and trouble sleeping.  The Veteran reported these symptoms as constant forcing him to isolate himself.  The Veteran reported that he had trouble controlling his angry outbursts that were easily triggered by loud noise or social situations, and could lead to violence.  The Veteran displayed a depressed mood and affect and reported frequent panic attacks.  The examiner noted that the Veteran had behavioral, cognitive, affective, and somatic symptoms attributed to his PTSD including violent outbursts, social isolation, sadness, and anxiety.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire appeal period.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, irritability problems, obsessional rituals, an inability to interact well with others, difficulty in adapting to stressful circumstances, including in a work-like setting, and an inability to establish and maintain effective relationships.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The QTC examinations indicated that the Veteran's PTSD makes it difficult for him to get along with others and that coupled with his tendency to isolate, as well as his concentration issues, makes it difficult for him to work.  The evidence indicates however, that while he has had violent outbursts, the Veteran is aware of his irritability problems and avoids going out into public alone for that reason.  With regard to employment, the Veteran is retired and while he did have disciplinary problems including an inability to show up to work consistently, the record indicated that he Veteran ultimately retired as a result of physical limitations.  Therefore, the Veteran did not demonstrate total occupational impairment.

With regard to social impairment, the Veteran has been married to the same woman has a fair relationship with his wife and his children, as well as his siblings.  Although it was noted that the Veteran did not have many friends and did not like to interact with others socially, there was no indication that the Veteran had total social impairment as the Veteran did maintain relationships with his wife, children, extended family, and some friends.  Therefore, the Veteran's PTSD warrants a 70 percent rating, but no greater, for the entire appeal period.

This medical evidence provided a range of GAF scores from 35 to 55, which indicates a range from some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  The Board notes that the Veteran's overall symptomatology reflects moderate to severe symptoms throughout the appeal indicative of a 70 percent rating.  Certainly, the evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 70 percent for the entire appeal period.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Moreover, the Board notes that a total disability rating based on unemployability (TDIU) due to service-connected disabilities was granted effective from May 10, 2011.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that that the evidence supports a 70 percent rating, but no higher, for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 70 percent for PTSD is granted.


REMAND

The Veteran contends that his adrenal mass and hypertension are caused or aggravated by his service-connected diabetes mellitus, type II, and/or nephropathy.  

The Veteran was afforded a VA examination in July 2013 in which the examiner stated that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran s service connected diabetic nephropathy.  The examiner's rationale after reviewing all the medical records was that the Veteran's hypertension was diagnosed prior to his diagnosis of diabetic nephropathy per the records.  The oldest record provided was an April 1993 VA examination which indicated a diagnosis of hypertension.  Therefore, the hypertension was present prior to any evidence of kidney disease.  In addition a January 2008 note from Nephrology Consultants indicated a diagnosis of Stage II chronic kidney disease secondary to longstanding diabetes with essential hypertension.  The examiner noted that essential hypertension refers to hypertension not caused by a secondary source such as diabetic nephropathy.  The examiner did not provide an opinion with regard to whether the Veteran's service-connected diabetes mellitus, type II, or diabetic nephropathy aggravated his essential hypertension.  

The Veteran was afforded a VA examination in July 2013 in which the examiner stated that the Veteran's adrenal mass was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran s service connected diabetes mellitus, type II.  The examiner's rationale was that diabetes does not cause the formation of adrenal masses.  Adrenal masses however can lead to excessive production of glucocorticoids which can cause hyperglycemia.  The examiner did not provide an opinion with regard to whether the Veteran's service-connected diabetes mellitus, type II, aggravated his adrenal mass. 

The Board finds that addendum opinions need to be provided to address whether the Veteran's service-connected diabetes mellitus, type II, and/or diabetic nephropathy aggravated the Veteran's essential hypertension and/or adrenal mass.  Once VA provides a Veteran with a medical examination, due process requires that the examination provided be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion with regard to the Veteran's claim for service connection for hypertension to include as secondary to service-connected disabilities.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's hypertension is proximately due to, or alternatively, aggravated by the Veteran's service-connected diabetes mellitus, type II, and/or his diabetic nephropathy.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  Obtain an addendum opinion with regard to the Veteran's claim for service connection for adrenal mass to include as secondary to service-connected disabilities.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's adrenal mass is proximately due to, or alternatively, aggravated by the Veteran's service-connected diabetes mellitus, type II.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3.  Review the examination reports to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


